Citation Nr: 0127217	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  00-18 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to or aggravated by service-connected 
post-traumatic stress disorder (PTSD) 

2.  Entitlement to service connection for a gastrointestinal 
disorder, including as secondary to or aggravated by service-
connected PTSD. 

3.  Entitlement to service connection for a skin disorder, to 
include skin cancer, claimed due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from September 1969 to July 1971, 
including service from October 1970 to July 1971 in the 
Republic of Vietnam.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 1988 
rating decision the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  The RO 
denied service connection for gastrointestinal (GI) problems 
as secondary to service-connected post-traumatic stress 
disorder (PTSD), and denied a claim of entitlement to service 
connection for a skin disorder.  The veteran disagreed in 
February 1999.  After a statement of the case (SOC) was 
issued in June 1999, the veteran submitted a timely 
substantive appeal in mid-August 1999.  

By a May 1999 rating decision, the RO also denied service 
connection for hypertension as secondary to PTSD, and denied 
claims that a GI disorder or hypertension was aggravated as a 
result of PTSD.  A timely substantive appeal was submitted in 
June 2000.

After reviewing the contentions and evidence of record, the 
Board concludes that the issues on appeal are more accurately 
stated as described on the title page of this decision.  

By a statement submitted in June 2000, the veteran stated his 
belief that he was entitled to an increased evaluation for 
PTSD.  The record before the Board does not reflect that this 
claim has been addressed.  This issue is referred to the RO 
for appropriate action. 

The veteran testified at an October 2000 Travel Board hearing 
before the undersigned Board member.  At the hearing, the 
veteran submitted additional medical evidence, including VA 
and private outpatient clinical records.  Some of these 
clinical records have not been reviewed by the RO.  The 
veteran submitted a written waiver of the right to review of 
that additional evidence by the agency of local jurisdiction.  
The veteran's waiver is valid, and the Board may proceed with 
appellate review.  38 C.F.R. § 20.1304(c) (2001).


REMAND

The veteran contends that he is entitled to service 
connection for hypertension and a gastrointestinal disorder 
because these disorders either were caused or aggravated by 
his service-connected PTSD.  The veteran has submitted a 
private medical statement which includes an opinion that the 
veteran has a psychiatric disorder, PTSD, "with resultant 
medical conditions known to be aggravated by stress, 
including hypertension and dyspepsia secondary to peptic 
ulcer disease."  The RO determined that this opinion failed 
to establish that the veteran's service-connected PTSD caused 
or aggravated hypertension or a gastrointestinal problem in 
the veteran's case. 

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  The United 
States Court of Appeals for Veterans Claims (Court) defined 
"disability" in this context as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the non-service connected disorder.  If a non-
service connected disorder is aggravated by a service- 
connected disorder, a claimant may be entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Although the private medical opinion submitted by the veteran 
does not establish a link between the veteran's PTSD and the 
hypertension or gastrointestinal problems for which the 
veteran is seeking service connection, the opinion does 
suggest that such a connection is medically plausible.  
Additionally, there has been a significant change in the law 
during the pendency of this appeal which the RO did not have 
the opportunity to consider.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the requirement of a well-grounded claim 
and provides that VA must notify a claimant as to evidence 
necessary to substantiate a claim for VA benefits and assist 
in developing the evidence.  The law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or as in this case to those claims filed before the date of 
enactment and not yet final as of November 9, 2000.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The RO denied the claims that hypertension and GI problems 
secondary to the veteran's service-connected PTSD on the 
basis that the claims were not well-grounded.  Under the 
prior law, development of such claims by VA was prohibited.  
Under the VCAA, a medical examination or medical opinion is 
necessary if the information of record does not contain 
sufficient competent medical evidence to decide the claim and 
indicates that the claimed disabilities may be associated 
with another service connected disability.  See 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)(i)(C)).  

Under the VCAA, an examination or opinion is necessary to 
make a decision on a claim if the evidence of record, 
including statements of the claimant, (i) contains competent 
evidence of current disability or persistent or recurring 
symptoms of disability; and (ii) indicates that disability or 
symptoms may be associated with active service; but (iii) 
does not contain sufficient medical evidence for a decision 
on the claim.  38 U.S.C. § 5103A (West Supp. 2001).  It 
appears that the veteran is entitled to additional medical 
assistance in developing his claim under the new law.  

Similarly, the veteran's claim of entitlement to service 
connection for a skin disorder, including a claim that the 
skin disorder was related to exposure to herbicides, was 
denied as not well-grounded.  The veteran's claim for service 
connection for a skin condition, as due to exposure to Agent 
Orange, appear now to require further development to 
determine whether the veteran has a herbicide-related disease 
from exposure in service.  

Since the veteran has not been granted service connection for 
any disorder which may be presumed related to exposure to 
herbicides, he is not entitled to a presumption that he was 
exposed to herbicides.  See McCartt v. West, 12 Vet. App. 
164, 167 (1999).  Even though the skin disorder which has 
been diagnosed, actinic keratitis, is not among the disorders 
which may be presumed related to exposure to herbicide 
agents, the veteran may still establish service connection on 
a direct basis as due to Agent Orange exposure.  Combee v. 
Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

The veteran is entitled to assistance in developing his claim 
that he was exposed to herbicides, particularly if medical 
evidence is developed linking a current skin condition to 
possible herbicide exposure during Vietnam service.  A search 
for records pertaining to the duties and operations of 
Battery F, 26th Artillery for the period of the veteran's 
tour of duty in Vietnam with that unit, which might show 
whether the unit handled or was exposed to herbicide agents, 
may be pursued through the U. S. Armed Service Center for 
Research of Unit Records (USASCRUR) and any other applicable 
agency if necessary.  

In any event, given his service in Vietnam, the Board finds 
that the veteran is entitled to an opinion as to whether 
actinic keratoses or other diagnosed skin disorder may be 
related to exposure to herbicides.  (The Board contemplates, 
however, that verification of actual herbicide exposure 
should be accomplished only if medical evidence linking a 
current skin condition to herbicide exposure is received and 
that such development is unnecessary in the absence of a 
favorable medical opinion.)



Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the veteran's 
records of VA clinical treatment from 
November 2000 to the present.  The 
veteran should be afforded the 
opportunity to identify any other 
relevant clinical records, including 
private clinical records, which are not 
yet associated with the claims file and 
assist him in requesting such records as 
contemplated under VCAA.  

2.  The veteran's claim folder should be 
submitted for a nexus opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
actinic keratosis or any other currently 
diagnosed skin condition may be medically 
related to possible herbicide exposure 
during the veteran's Vietnam service.  
Arrangements should be made to physically 
examine the veteran if deemed necessary 
by the reviewing doctor.  In such case, 
all necessary tests and studies should be 
accomplished.  To the extent possible, 
the examiner should explain the medical 
reasoning for the nexus opinion, whether 
on the basis of a file review or with 
benefit of physical examination.

3.  If a favorable nexus opinion is 
received linking the veteran's actinic 
keratoses or any other diagnosed skin 
disorder to herbicide exposure in 1970 or 
1971, the RO should prepare a summary of 
the inclusive dates the veteran was in 
Vietnam and the assigned unit(s).  This 
summary and all supporting unit 
documentation regarding the veteran's 
service in Vietnam should be sent to 
USASCRUR (formerly the U.S. Army & Joint 
Services Environmental Support Group 
(ESG)) at 7798 Cissna Road, Springfield, 
Virginia 22150.  The USASCRUR should be 
requested to verify to the extent 
possible whether the veteran was exposed 
to Agent Orange during his service in 
Vietnam.  

4.  The RO should also request that the 
Claims folder be submitted for medical 
review for the purpose of obtaining nexus 
opinions as to whether it is at least as 
likely as not that the veteran's service-
connected PTSD has caused or aggravated a 
cardiovascular disorder, to include 
hypertension, or a GI disorder.  A 
rationale for the opinion(s) should be 
provided.  If these matters cannot be 
medically determined without physical 
examination of the veteran, he should be 
afforded appropriate VA examination(s), 
to include psychiatric, cardiovascular, 
and/or gastrointestinal examination(s), 
as needed.  The claims folder should be 
made available for review by the 
examiner(s).  

5.  The RO should then review the issues 
of service connection for hypertension 
and GI problems, including as aggravated 
by PTSD, and a skin disorder as secondary 
to Agent Orange exposure.  All applicable 
theories of entitlement to service 
connection, including under the 
referenced regulation, 38 C.F.R. 
§ 3.310(a), and Court decisions, 
including Combee and Allen, should be 
considered.  If any determination remains 
adverse to the veteran, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given an appropriate time in which to 
respond.  The record should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the issues under appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



